—In an action, inter alia, to recover damages for breach of a trust agreement, the plaintiff appeals from an order of the Supreme Court, Nassau County (McCarty, J.), dated August 19, 1995, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
In support of his motion for summary judgment, the defendant submitted excerpts from his own deposition testimony, as well as an affidavit of a witness, Arnold Gruber. Both the deposition testimony and the affidavit clearly established that the defendant terminated the plaintiff’s interest in the trust at issue in accordance with the terms of the trust agreement and its subsequent amendment. The plaintiff did not submit any admissible evidence to contradict the defendant’s showing. Accordingly, the court properly granted the defendant’s motion for summary judgment dismissing the complaint (see, Zuckerman v City of New York, 49 NY2d 557).
We have considered the plaintiff’s remaining contentions and find them to be without merit. Thompson, J. P., Copertino, Krausman and Florio, JJ., concur.